Title: To James Madison from Israel Whelen, 24 July 1801 (Abstract)
From: Whelen, Israel
To: Madison, James


24 July 1801, Philadelphia. Acknowledges JM’s letter of 17 July [not found]. Reports that papers concerning Peace and Plenty are forwarded to Stevens [in New York] and that he has communicated JM’s message to the captain of the George Washington to sail “as soon as possible.” Has informed Stevens the vessel “will be off the Hook on Wednesday or Thursday next.” Notes that part of its cargo of timber had to be left behind. Encloses copy of explanatory letter to O’Brien and an inventory of timber included in invoice but not taken on board.
 

   
   RC and enclosures (DNA: RG 59, ML); letterbook copy (DNA: RG 45, Purveyor’s Office, Philadelphia). RC 1 p.; docketed by Wagner as received 27 July. Enclosures 2 pp.


